I



           OFFICE   OF THE ATTORNEY   GENERAL           OF TEXAS
                               AUSTIN




    iionorable A. c. -#inborn
    Dirtriot Attorney
    Harris County
    Civil Court8 EmildIng
    Hotmton, Texar

    'Dear Sir:                  Attention: LW. Robert R
                                Opinion No. O-7125
                                Re: What power h88 t
                                     rfonerr' oourt w




            Your latter   or   reoe
    fl'Omthi8 departme




                                             thi8 qUO8tiOIl,   I wi8h
                                              88ioner8' Court oan
                                              or map or any sub-
                                      ther than the faot
                       map or ?lat doe8 not show the oon-
                       th the original 8uTvey, or euffloient
                        to Locate the saae in placing the-
                        t suca co!:dition as fiaicirigit prac-
                     or t!le~;urjoses Of taxstion.    in other
                               refuse to spprove a 3ap Or pi6t
             Of a kxiivision     for t&e reason r&at tl;eroaCs
.            3et fart;. ir. t2.t su&iivision 6rt not tk ?roptr
             wi.;,t:.     t ?..i ,:;3tivi6er refG;cts :;i:-ii‘-6
                    3; t.22
             ~i;-lliCa;~t
                       e;;se~ti~t-"3 tse vOiu;tY'i"
Hon. A. C. 'n'inborn,page         2


     iiOU66   aill   h’0.AOt8 1931, 42nd Lee.. aegu1ar
                            472                                  se88lon,
p. 371,   oh. 217 (Art.-6&6, V. A. C. S.) providea:
     “AK ACT to amend Artiole 6626 of the ikviaed Statute6
           Of T6X66, 1925, 80 66 to provide the prer6qui8it68
              for filing and reoordlng map8 and plate subdividhg
              or resubdlviding real e6tat6, and deolarlng an
              emergenoy.
     “BZ IT ZNACTiD BY T&, ~,GCISLATU%        03 TIU STAT% OF IE-AS:

           “SECTION 1. That Art1010 6626 of the il6Vi8ed
      Statute8 of Tex.88,1925, be amended 80 a8 to hereafter
      read a8 fOllOw8:

            *'ArtloSe   6626.    The following instrument8 of
     kritiag whloh 8hall have been aoknowledged or proved
     aooordlng to law, are authorized to be r6oorded, viz.:
     all~deeds, mortgager, oonveyanoes, deed6 of trust,
     bond8 for title, ;oovenante, defeasanoer or other :
     Instrument8     0r writing   ~oonoernlng   any land8 or ten+
     ment8, or goods and ohattels, or movable property of
     any deeoriptlc&; provided, however, that in oases of
     8UbdiVielon or r8-8ubdiVi8iOn of r661 property no map
     Or plat of any 8uoh aubdiviaion or re-8ubdivislon.shall
     be filed or reoorded unle88 and until the 8aim ha8 been
     authorized by the ~COmmi88iOfler8'Oourt Of the oounty in
     whioh~the real estate is situated by Order duly entered
     in the llPinute8   of  aaid OOUrt,     eXOePt k~ 068e8 Of parti-
     tion or other eubdiVi8iOn through 6 court Of record;
     provided; that within inoorporated Oitiee and town8
     the governing body thereof in 116~ Of the oomul8-
     8lorier8'oourt 8hall prforni the dUti68          hereinabove
     impO6ed upon the commf66iO~6r6' OOUrt.'

              "SBC. 2.      Tie fact th6t many paroele of real
     estate in this State have been 6ubdlvld6d without
     establishing a.-.dshowiri,-connectiOf? with origin61 :
     surva;- or auff:cier,t otxr data to locate 6638,      and
     ;lacin< t:x ;.ro;crt::lr $uch conditior as Lakes it
     ispbctlcal   for 12, --osi6
                           t      of tax6tiOi&,acd t,le fact
     that sucti ;xc,.: ce  will  cor.tinue unless proper
     ie;:slst’J-e ’_
             ”* 1 & z zr.
                        c 2t”-:) cr-2ates 6rL ezer;eccy 622 an
Son. A. C.   Xinborn,      page 3

      imperative publio n80088ity that the oonstitutional
      rule requiring bill8 to be read on threr 8everal day8
      In eaoh Xouae be, and the lame i8 hereby,                        surpended,
      and it 18 80 en80ted.w
                                                       .
      The Supreme       Court   in   the   0686   of       Trawslter    ~6.   Sohaefer,
179 S. 51'.(26) 765, in determining the power8 oonferred                         upon,the
Oommls8loners* oourt by Art. 6626, Iupra, raids

           "It ir well 8ettled a8 a rUle of statutory           oon-
      8trUotiOn     in thl8 Stati   that it i8 proper t0 look
      to all part8 of a legirlative         Aot to aroertaln    it8
      proper oon8truotion      8nd meaning--that      18, to a8oer-
      tain the legl8lative      intent.     It ir the legirlatlve
      intent    that i8 the 181.     IZi Sipplying thi8 Nh      OOUt8
      will   not look algne to one phrare,        olau8o.  or sentenoe
      of an Aot, but to the entire Aot; and thir inolude8
      the osptlon,      the body of the’ Aot, and the smergenoy
      olaurr . 39 Tex. Jur.,       p. 227, 8 121;     Popham v.
      Patterron,     12l Tex. 615, 51 6. W. 26 6801 Toxarkana
      & Ft. S. Ry. Co. t. Houeton Gas 8 Fuel Co., 121 Tex.
      594, 51 S.     W. 2d 284; Winder v. King,  TBX. Corn. App.,
     -Xi.    iip2d   587; Notor Inv.  Co. v. City of Ii8mlin,
                     179 S. W. 26 278; Creager v. Bldalgo
      Co&y     Wiier   Improvement Dietriot, Tex. Corn.APP.,
      283   3. w. 151.
            =#hen we oome ici oon8ldir the body of thir Aot,.
      we find that it olother  oommia8loner8~ oourtr with
      power to determine  whether or not map8 or plat8 of
      land looated lutside of oitiea and town8 8hall be
      filed and reoorded. .When we look to the emergenoy
      clause, we find that It rtatee that an emergenoy
      for Immediate effeot erirted beoauee, 'many parcel8
      of real e&ate In thir State have baen rubdivided
      without eetabllahlng and ahowing oonneotion with
      original survey or sufficient other'data to locate
      66rn8, and pleolq   the property in such condition
      a6 makes it impractloal for sur?oaee of taxation;        ..~
      and the faot that such prectices will continue
      unless pro?rr 1eClslatioz is enacted, create6
      * * *.I To our mind the above quoted etatesent
      of the provi6ions of the esergenoy olau6e t0 this
      Act. cor,siCered  with the nrovisione of t2e body of
      t;*.e'Act anows that the ~~isleiuri     intended -thet
      Z?.>S 6x2 ;.lets of la?+< snell recclve  eUt;:orit;'iroLi
      co=-dssioners' courts to be recorded, if tnej estab-
      'lish and ahow the oonneotlon of suoh land with the
      original survey of whioh it is a part, 6nd oontain
      sufficient data to locate the land contained therein ',
      and, further, plaoe the land shown by the map or pla t
      in suoh a oondltion 66 makes it praotlcal to tax the
      edme aocording thereto. Of course, this would require
     the ma2 or plet to coritolo,    ruffioiert data to
     enable tlta taxlnt: authorltiae    to correctly carry the
     lend on the tax roll6 und evold duplicate a! double
     rendition8 of the 6a.s lend. 30 ooz.atrCl;ed,    tLe hot
     ia 3ot 6ubj6ot to tae objectloa thst It confcirs
     orbitrbry or umontrolled kw#er OL oos~ieeionere~
     oourt6, or fall6 to furnish cucb euthoritiee with a
     sufficient guide to enable taeu to adnlnlater the
     8al28." fempha8i8 OlU8)

     In View of the foregoing authorltl68, it i8 O'uropinion
that if the Doe&XI or plate submittdd to the cozzii88~on6r8~court
re8tcrblishand rhow the connection of ruoh letidwith the 'origioal
8Urvey of whioi: it la a pert, acd odntaln rtifioiclntdata to
looata tne lakd ahown by the nap or plot in euoh a condition 68
makcsr it praotioel to tax the maIs 8ooordlrg th6r6toa,  the do5
~88ionar8~ oourt oamot refuea to euthorlze the filkg and
reoOrding of 8old ma?8 or 2late of subdivision8 for the 60&e
reason that roads set forth in t3e sCbdlvieior?me 'not the
propdr wfdth or that th.+subdivider refuees   to give a.drainage
easement to the oounty.
                                            ‘.   YOU?28 v&p   $lilly,    *

                                           ATTCHILY nZ$i;3ALUP TiCAS
               *A-




         ..
J;i:LJ                                                        Joti i&caves